IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

SECURADYNE SYSTEMS,                 NOT FINAL UNTIL TIME EXPIRES TO
LLC,                                FILE MOTION FOR REHEARING AND
                                    DISPOSITION THEREOF IF FILED
      Appellant,
                                    CASE NO. 1D16-5413
v.

ROBERT CARMICHAEL,
RICHARD PEARSON, and
CYBERONE SYSTEMS, LLC,

      Appellees.

_____________________________/

Opinion filed June 1, 2017.

An appeal from the Circuit Court for Escambia County.
Thomas V. Dannheisser, Judge.

Russell F. Van Sickle of Beggs & Lane RLLP, Pensacola, and Mark A. Shoffner of
Andrews Kurth Kenyon LLP, Dallas, TX, for Appellant.

Darryl Steve Traylor, T.A. Borowski, and Louis E. Harper, III of Borowksi &
Traylor, Pensacola, for Appellees.




PER CURIAM.

      AFFIRMED.

RAY, OSTERHAUS, and BILBREY, JJ., CONCUR.